              Case 1:17-cv-01167-JEB Document 91 Filed 08/01/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 CABLE NEWS NETWORK, INC.,
                                                        Civil Action No. 1:17-cv-01167-JEB
          Plaintiff,
 v.
 FEDERAL BUREAU OF INVESTIGATION,

          Defendant.



     DEFENDANT’S MOTION FOR A STAY OF PLAINTIFF’S MOTION FOR A
      DETERMINATION OF DEFENDANT’S LIABILITY FOR REASONABLE
                ATTORNEYS’ FEES AND COSTS (ECF NO. 89)
 OR, IN THE ALTERNATIVE, FOR AN EXTENSION OF TIME TO FILE RESPONSE
                              THERETO

         Defendant hereby moves the Court to stay consideration of Plaintiff’s Motion for a

Determination of Defendant’s Liability for Reasonable Attorneys’ Fees and Costs (“Plaintiff’s

Attorneys’ Fees Motion,” ECF No. 89) or, in the alternative, for an extension of time for

defendant to file its response thereto. In support of this motion, defendant states as follows:

         1.      The procedural history of this case is set forth in the Court’s Memorandum

Opinion of June 7, 2019 (ECF No. 86). Following that decision, the Court entered a final

judgment that same day (ECF No. 85).

         2.      On July 5, 2019, defendant the Federal Bureau of Investigation (“FBI”) filed a

motion to amend the Court’s opinion and order pursuant to Federal Rule of Civil Procedure

59(e).

         3.      On July 19, 2019, plaintiff filed its Attorneys’ Fees Motion, seeking a

determination that the FBI is liable for fees and to set a briefing schedule regarding the amount

of fees and costs to be awarded. The FBI’s response is currently due on August 2, 2019.
            Case 1:17-cv-01167-JEB Document 91 Filed 08/01/19 Page 2 of 3



       4.      The FBI’s Rule 59(e) motion remains pending. As a result, there is as yet no final

judgment in the case. After the Rule 59(e) motion is resolved, the parties will then have sixty

days in which to decide whether to appeal the new final judgment.

       5.      It would be premature for the Court to address either the liability of the FBI for

fees, or the amount of any such fees, at this point in the litigation. The extent to which plaintiff

will ultimately prevail in this lawsuit, that is, the precise information that will have been released

as a result of this lawsuit, is as yet unknown and will not be known until there is a final,

nonappealable judgment addressing the redactions at issue. The nature of the information

ultimately released will also determine the crucial issue of whether there was any public benefit

from this lawsuit. The above factors are central to the determination of whether plaintiff is both

eligible for and entitled to fees. See Cotton v. Heyman, 63 F.3d 1115, 1117 (D.C. Cir. 1995).

       6.      The Local Rules recognize that the determination of attorneys’ fees should

ordinarily await a final judgment, see LCvR 54.2(a), and should also often await the

determination as to whether to appeal, if not also the outcome of the appeal itself. Id. 54.2(b).

The Rules also contemplate that the parties be given time to attempt to reach agreement on fees

issue before a motion is filed. Id. 54.2(a).

       7.      Accordingly, for these reasons, the FBI requests that the Court order that further

consideration of Plaintiff’s Attorneys’ Fees Motion, including the due date for the FBI to

respond thereto, be stayed until further order of the Court.

       8.      In the alternative, the FBI respectfully requests an additional fourteen days, until

August 16, 2019, to file its response to Plaintiff’s Attorneys’ Fees Motion. Undersigned counsel

was out of the office on personal leave on July 19, 24, and 25, 2019, and was also occupied with

preparing the government’s reply brief in further support of its Rule 59(e) motion, also due on
                                                  2
            Case 1:17-cv-01167-JEB Document 91 Filed 08/01/19 Page 3 of 3



August 2, 2019, during this time period. Accordingly, the government needs additional time to

prepare and finalize its response.

       9.      The FBI also requests a brief extension pending the Court’s ruling on the present

motion.

       10.     On July 31, 2019, counsel for Plaintiff advised undersigned counsel by email that

Plaintiff opposed the present motion.

       WHEREFORE Defendant hereby moves for the Court to stay consideration of Plaintiff’s

Motion for a Determination of Defendant’s Liability for Reasonable Attorneys’ Fees and Costs

or, in the alternative, for an extension of time to file its response thereto. A proposed order is

submitted.

Dated: August 1, 2019                                 Respectfully submitted,
                                                      HASHIM M. MOOPPAN
                                                      Deputy Assistant Attorney General

                                                      MARCIA BERMAN
                                                      Assistant Director, Civil Division

                                                      /s/Carol Federighi
                                                      CAROL FEDERIGHI
                                                      Senior Trial Counsel
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      P.O. Box 883
                                                      Washington, DC 20044
                                                      Phone: (202) 514-1903
                                                      Email: carol.federighi@usdoj.gov

                                                      Counsel for Defendant




                                                  3
          Case 1:17-cv-01167-JEB Document 91-1 Filed 08/01/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 CABLE NEWS NETWORK, INC.,
                                                       Civil Action No. 1:17-cv-01167-JEB
          Plaintiff,
 v.
 FEDERAL BUREAU OF INVESTIGATION,

          Defendant.



   [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION FOR A STAY OF
 PLAINTIFF’S MOTION FOR A DETERMINATION OF DEFENDANT’S LIABILITY
       FOR REASONABLE ATTORNEYS’ FEES AND COSTS (ECF NO. 89)

         Upon consideration of Defendant’s Motion for a Stay of Plaintiff’s Motion for a

Determination of Defendant’s Liability for Reasonable Attorneys’ Fees and Costs (“Plaintiff’s

Motion”), any response thereto, and the entire record herein, and for good cause shown, it is

hereby

         ORDERED that Defendant’s Motion is GRANTED; and

         IT IS FURTHER ORDERED that further consideration of Plaintiff’s Motion, including

the due date for the FBI to respond thereto, be stayed until further order of the Court.



So ordered on this _____ day of _____________, 2019.



                                              __________________________________
                                              James E. Boasberg
                                              United States District Judge
